Citation Nr: 0204798	
Decision Date: 05/21/02    Archive Date: 05/24/02

DOCKET NO.  97-17 537A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, including as due to herbicide exposure.

2.  Entitlement to an increased evaluation for service-
connected residuals of a fracture, L2-L3-L4, currently rated 
as 50 percent disabling. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1969 to April 
1973, including service in Vietnam.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Albuquerque, New Mexico, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  By rating decision in July 1996, the RO denied 
entitlement to service connection for peripheral neuropathy.  
A notice of disagreement was received in August 1996, a 
statement of the case was issued in April 1997, and a 
substantive appeal was received in June 1997.  By rating 
decision in March 1997, the RO denied entitlement to an 
increased rating for service-connected low back disability.  
A notice of disagreement was received in July 1997, a 
statement of the case was issued in July 1997, and a 
substantive appeal was received in July 1997.  The veteran 
testified at an RO hearing in July 1997.  


FINDINGS OF FACT

1.  Peripheral neuropathy was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is peripheral neuropathy otherwise related to such 
service.  

2.  The veteran's service-connected low back disability, 
described for rating purposes as residuals of a fracture, L2-
3-4, is manifested by subjective complaints of chronic back 
pain and clinical evidence of severe limitation of motion, 
but without objective findings of muscle spasm, cord 
compression, or abnormal mobility requiring a neck brace.



CONCLUSIONS OF LAW

1.  Peripheral neuropathy was not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1116, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001); Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 
(2001).  

2.  The criteria for entitlement to an evaluation in excess 
of 50 percent for residuals of a fracture, L2-L3-L4, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5292 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes VA 
examination reports as well as VA outpatient treatment 
records and private treatment records.  Significantly, no 
additional pertinent evidence has been identified by the 
veteran as relevant to the issues on appeal.  Under these 
circumstances, no further action is necessary to assist the 
veteran with these claims.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection and an increased 
evaluation.  The discussions in the rating decision, 
statement of the case, and supplemental statement of the case 
have informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefits sought.  The 
Board therefore finds that the notice requirements of the new 
law have been met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of the claims and has notified him of the 
information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
veteran or his representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the veteran.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC No. 16-92 (July 24, 
1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

I.  Service Connection Claim

Factual Background

Service medical records demonstrate that the veteran's 
systems were clinically evaluated as normal upon enlistment 
examination dated in May 1969.  Clinical records demonstrate 
complaints of pain in the heels and back following a fall of 
10 to 12 feet from a tower.  Compression fractures at L3 and 
L4 were noted on x-ray examination.  Clinical records also 
demonstrate the veteran fractured his left humerus in a 
motorcycle accident in August 1971 and his left clavicle in 
August 1972.  Upon separation examination dated in April 
1973, the veteran reported no pertinent complaints of 
peripheral neuropathy, and his systems, including neurologic, 
were clinically evaluated as normal.  It was noted the 
veteran had full strength and range of motion in both 
shoulders and his left arm.  It was noted the veteran had 
fractured both shoulders in childhood and had fractured his 
left arm in 1970.

Upon VA examination dated in May 1977, the veteran complained 
of back pain, knee pain, and numbness and pain in his feet.  
The examiner noted the back showed full range of motion with 
pain on the extreme range of all movements.  The examiner 
found no abnormality of motor status, coordination, reflexes, 
or equilibrium.  There was an area of diminished tactile 
sensation involving the medial aspect of the left foot.  
Cranial nerves and optic fundi were within normal limits.  

VA treatment records dated from 1977 to 1982 are silent for 
any complaints, treatment, or diagnoses related to peripheral 
neuropathy.  VA treatment records dated from 1989 to 1991 
demonstrate complaints of low back pain, but are silent for 
any complaints, treatment, or diagnoses related to peripheral 
neuropathy.  A VA treatment record dated in February 1992 
demonstrates the veteran complained of longstanding left-
sided sub scapular pain with radiation to the neck and arm.  
A provisional diagnosis of left sub scapular muscle pain was 
noted.  

Upon VA examination of the spine dated in January 1996, the 
veteran complained of low back pain with right radiculopathy 
and paresthesia of the right thigh.  Physical examination 
revealed deep tendon reflexes were 2+ and equal at the knees, 
and 1+ and equal at the ankles.  A diagnosis of lumbosacral 
spine fracture with right radiculopathy by history was noted.  

A March 1996 VA outpatient treatment record demonstrates an 
impression of probable peripheral neuropathy secondary to 
increased HbAIC and history of alcohol abuse (?Agent Orange).  
The veteran complained of numbness and weakness in his hands 
and feet since 1977 as well as numbness in the right lateral 
thigh.  A June 1996 VA clinical record demonstrates that a 
computed tomography scan of the lumbar area revealed a L2 
burst without neurological signs or symptoms.  A separate 
June 1996 clinical record demonstrates an impression of 
peripheral neuropathy probably secondary to diabetes 
mellitus.  Clinical records dated in October 1996 demonstrate 
the veteran was involved in an automobile accident and had 
increased pain and numbness.  

Upon VA peripheral nerve examination dated in July 1996, the 
veteran complained of a 19-year history of progressive 
numbness, tingling, and burning dysesthesia of the 
extremities.  He reported that the symptoms began in his feet 
and had always been symmetric bilaterally.  It had progressed 
to involve constant numbness and tingling of the feet that 
intermittently spread proximally up the legs to the level of 
the thighs and also to both hands, with occasion extension up 
the arms.  The veteran reported that the progression had been 
gradual over the years in extent and severity.  The veteran 
also complained of chronic low back pain.  The examiner noted 
that nerve conduction examination in March 1996 was 
unremarkable with an impression of no evidence of peripheral 
neuropathy at that time.  Physical examination revealed 4+/5 
strength on motor testing in the proximal upper extremities, 
otherwise diffusely 5-/5, with the weakness having an 
erratic, give-away quality in nearly all muscle groups.  The 
veteran described some numbing in the right upper back to pin 
testing, but there was no clear sensory level.  Muscle bulk 
and tone were unremarkable.  On sensory testing, there was a 
complaint of dulling of pinprick sensation throughout the 
upper and lower extremities, worse in the distal regions.  
Sensation in each finger was equivocal, except for some 
relatively preserved sharp sensation in the second digit of 
the right hand.  

Proprioceptive testing was intact in the upper extremities, 
and adequate in the lower extremities, with at most one or 
two errors made in each limb.  Vibration sense was mildly 
decreased in the upper extremities and markedly decreased in 
the lower extremities relative to comparison with the 
examiner.  Graphesthesia was not performed correctly in 
either palm to a single test.  Deep tendon reflexes, 
including triceps, biceps, brachial radialis, patella, and 
Achilles tendons were 2+ and intact throughout.  A diagnosis 
of possible peripheral neuropathy was noted.  The examiner 
noted that the veteran's complaints of decrease in pin, 
vibration, and proprioceptive testing in the extremities was 
consistent with a distal distribution peripheral neuropathy.  
However, the veteran's weakness was rather unimpressive and 
had an erratic "give-away" quality.  The examiner also 
noted that the veteran's deep tendon reflexes were intact 
throughout, his plantar response was flexor bilaterally, and 
electromyographic studies performed less than four months 
earlier failed to find any documentation of a peripheral 
neuropathy.  The examiner opined that the absence of 
objective confirmation either in terms of absence of deep 
tendon reflexes or of electromyographic abnormalities was 
puzzling and made a diagnosis of peripheral neuropathy 
uncertain at present.  

Upon VA peripheral nerve examination dated in September 1996, 
the veteran complained of bilateral upper and lower extremity 
paresthesias, numbness, and tingling.  Physical examination 
revealed motor strength of 5/5 in the upper and lower 
extremities, both proximal and distal.  Sensory evaluation 
showed diffuse patchy decrease to pin and temperature 
throughout both lower extremities.  The veteran's response to 
proprioceptive testing was inconsistent and vibration was 
similar.  The examiner noted the veteran had nerve conduction 
studies performed in May 1996 and there was no confirmation 
of peripheral polyneuropathy, either clinically or by nerve 
conduction studies.  The veteran reported to the examiner 
that private nerve conduction studies had been completed 
within the last month and documented a finding of peripheral 
neuropathy.  The examiner requested the veteran provide him 
with a copy of the private report.  The examiner noted that 
she sent a follow-up letter to the veteran requesting the 
private report, but did not receive a response.  The examiner 
opined that she could not confirm that the veteran had 
peripheral neuropathy either clinically or by nerve 
conduction studies and electromyography.  An October 1996 VA 
examination report completed by the same examiner indicates 
that the evaluation could not be completed until the private 
nerve conduction studies were provided by the veteran.  It 
was noted that a reminder letter had been sent to the veteran 
in early October 1996.  

In September 1998, the RO received a copy of a private 
electrodiagnostic study report dated in September 1996.  The 
evaluation report demonstrates that the veteran reported 
experiencing complaints of numbness in the finger and heels 
as early as May 1977, progressing to the arms, feet, and 
hands.  The veteran reported that his toes and hands had been 
constantly numb for the last four years.  Sensory examination 
revealed a positive Phalen's maneuver at both wrists, but a 
negative Tinel's.  The veteran claimed zero vibration sense 
in the toes, but was able to feel it okay in the fingers.  
Pain sensation was decreased in the hands and feet, but the 
veteran was not consistent on reporting in the hands.  Joint 
position sense was normal in the upper and lower extremities.  
Motor was noted as normal in the upper and lower extremities, 
proximal and distal muscles.  Reflexes were absent at the 
ankles, otherwise at least 1+.  There was no Babinski.  
Electrodiagnostic studies revealed a slight prolongation of 
the right sural nerve and the right medial nerve.  Otherwise 
sensory latencies in the upper extremity were normal and the 
motor latencies in the lower extremity were normal.  It was 
noted that at best, it could be said that the veteran had a 
very mild sensory neuropathy of the lower extremities and a 
very mild motor neuropathy of the median nerve, which might 
be related to his occupational work as a carpenter.  It was 
suggested that the veteran wear wrist splints at night.  The 
examiner also noted the veteran demonstrated some decreased 
sensation in the hands and feet.  

An April 1998 private examination report indicates that 
neurological examination of the upper and lower extremities 
was intact.  

VA treatment records dated from 1999 to 2000 demonstrate 
treatment for chronic psoriatic arthritis, but are silent for 
any diagnoses of peripheral neuropathy.  

Analysis

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110.  Service 
connection connotes many factors but basically means that the 
facts, shown by evidence, establish that a particular injury 
or disease resulting in disability was incurred coincident 
with service in the Armed Forces, or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303(a).  
Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as organic diseases 
of the nervous system, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d).

Additionally, applicable law provides that a veteran who, 
during active service, served during a certain time period in 
the Republic of Vietnam during the Vietnam era shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that he was not exposed to any such agent during 
service.  38 U.S.C.A. § 1116; See also Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001).  Regulations further provide, in pertinent 
part, that if a veteran was exposed to an herbicide agent 
(such as Agent Orange) during active military, naval, or air 
service, certain diseases, including acute and subacute 
peripheral neuropathy, shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 C.F.R. § 3.307(d) are also satisfied.  For purposes of 
this section, the term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  See 
38 C.F.R. § 3.309(e); Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 
(2001).  

The regulations also require that acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  See 38 C.F.R. 
§ 3.307(a)(6)(ii).  

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed. Cir. 1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam, but 
must also determine whether his current disability is the 
result of active service under 38 U.S.C.A. § 1110 and 
38 C.F.R. § 3.303(d).  

Following a review of the evidence of record, the Board 
concludes that entitlement to service connection for 
peripheral neuropathy is not warranted on any basis.  The 
Board recognizes that the veteran served in the Republic of 
Vietnam and is presumed to have been exposed to a herbicide 
agent.  Additionally, acute and subacute peripheral 
neuropathy are diseases recognized by VA as being 
etiologically related to prior exposure to herbicide agents.  
However, applicable regulations also provide that such acute 
or subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within one year of the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  See 38 C.F.R. 
§ 3.307(a)(6)(ii).  There is no evidence showing that this 
requirement was met.  Moreover, there is no evidence showing 
that any organic disease of the nervous system was manifested 
within one year of discharge from service to meet the chronic 
disease presumption requirements of 38 C.F.R. §§ 3.307, 
3.309.

In the present case, the evidence does not show 
manifestations of peripheral neuropathy during service or for 
a number of years thereafter.  In fact, it is not even clear 
from the record that the veteran actually suffers from 
peripheral neuropathy.  The first impression of probable 
peripheral neuropathy is found in a March 1996 VA clinical 
record.  However, a peripheral neuropathy examination dated 
in July 1996 indicates that the examiner opined that a 
diagnosis of peripheral neuropathy was uncertain at the 
present time.  The examiner also noted that a nerve 
conduction study dated in March 1996 was unremarkable with an 
impression of no evidence of peripheral neuropathy at that 
time.  A diagnosis of peripheral neuropathy was also not 
confirmed in a September 1996 VA examination report.  A 
private electrodiagnostic study report dated in September 
1996 indicates that at best, it could be said that the 
veteran had a very mild sensory neuropathy of the lower 
extremities.  At any rate, assuming for the sake of argument 
that the veteran does on fact currently suffer from 
peripheral neuropathy, the clear preponderance of the 
evidence is against a finding that acute or subacute 
peripheral neuropathy was manifested to a compensable degree 
within one year of the veteran's last exposure to herbicide 
agents during active military service.  Accordingly, the 
veteran is not entitled to presumptive service connection 
based on exposure to herbicide agents.  

In regard to entitlement to direct service connection for 
peripheral neuropathy, the totality of the evidence does not 
show relevant complaints during service or for many years 
thereafter.  Thus, the evidence does not demonstrate the 
incurrence of peripheral neuropathy during service or within 
any presumptive period, nor is there persuasive evidence of a 
continuity of pertinent symptomatology after the veteran's 
discharge from service in 1973.  The Board acknowledges a 
March 1996 VA outpatient reference to a history of 
questionable Agent Orange exposure.  However, even conceding 
exposure to Agent Orange (as discussed above), the record 
does not persuasively link any current peripheral neuropathy 
to such exposure.  As also discussed above, that the veteran 
actually suffers from peripheral neuropathy has not been 
clearly shown.  At any rate, the totality of the evidence 
shows no pertinent symptomatology during service or for a 
number of years thereafter, and no etiological link has 
otherwise been shown by competent evidence.  

Although private electrodiagnostic studies dated in September 
1996 indicated a very mild sensory neuropathy of the lower 
extremities, a causal connection to military service has not 
been noted.  Additionally, VA clinical records and 
examination reports dated from 1996 to 2000 provide no 
evidence of an etiological link between the veteran's current 
complaints related to peripheral neuropathy and military 
service.  Thus, because the veteran's peripheral neuropathy 
complaints were not manifested during service or for many 
years thereafter, and have not otherwise been related to 
military service, service connection for peripheral 
neuropathy is not warranted.  

The Board stresses that for purposes of this decision it has 
assumed for the sake of argument that the veteran currently 
suffers from peripheral neuropathy.  It is the lack of 
pertinent symptomatology during service, within the 
applicable presumptive period and the lack of competent 
evidence otherwise linking any current peripheral neuropathy 
which leads the Board to find that there is no basis for 
establishing service connection for peripheral neuropathy.  
Under the circumstances of this case, where the record 
includes competent medical evidence to decide the claim, the 
Board finds that no additional VA examinations are necessary 
and that an etiology opinion is also not necessary.  38 
C.F.R. § 3.159(c)(4); See 66 Fed. Reg. 45,631 (Aug. 29, 
2001).

In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision.  38 U.S.C.A. § 5107(b).

II.  Increased Rating Claim


Factual Background

A review of the relevant evidence of record reflects that in 
a June 1977 rating action, the veteran was granted 
entitlement to service connection for residuals of a 
compressed fracture of the lumbosacral spine, evaluated as 10 
percent disabling, effective from March 1977.  In a September 
1992 rating action, the RO determined that a 50 percent 
evaluation was warranted for the veteran's service-connected 
back disability, effective from July 1991.  In a February 
1996 rating action, the RO denied entitlement to an 
evaluation in excess of 50 percent for residuals of a 
fracture at L2-L3-L4.  The veteran was notified of that 
determination in a February 1996 letter from the RO.  In a 
July 1996 rating action, the RO continued a 50 percent 
evaluation for the veteran's service-connected back 
disability.  In November 1996, the veteran requested an 
increased evaluation of his service-connected back 
disability.  He stated that he had reinjured his back in June 
and he had been in a car accident in September, which added 
to his back injury.  

VA treatment records dated from 1995 to 1996 demonstrate that 
the veteran reported falling off a lawn chair in June 1996.  
Bilateral midline and paraspinous lumbar tenderness was 
noted.  Radiological testing confirmed an L2 burst 
compression.  The veteran was treated for pain relief and it 
was noted that he was to be fitted with a back brace prior to 
his discharge.  In September 1996, the veteran complained of 
neck pain.  A magnetic resonance imaging (MRI) report was 
noted as negative.  An assessment of status post motor 
vehicle accident with osteophyte fractures anteriorly and 
negative MRI was noted.  It was noted there was no cord 
compression.  The veteran was instructed to continue a 
cervical collar and refrain from heavy lifting.  It was noted 
that no ligamentous injury was found and mild cervical disc 
bulges were described as old.  An October 1996 clinical 
record demonstrates that the veteran was in an automobile 
accident in September and reported new back pain.  He 
complained of sharp pain in the left shoulder without 
radiation.  Numbness of the lumbar spine was noted as 
constant, but the veteran denied any incontinence.  Straight 
leg raising was negative bilaterally.  Range of motion in the 
back was noted as decreased with flexion.  An assessment of 
paraspinal spasm was noted.  A separate October 1996 clinical 
record reflects the veteran also complained of neck pain.  An 
impression of pain with motor vehicle accident was noted.  It 
was noted that there was no structural injury evident that 
would require neurosurgical intervention.  Radiological 
studies of the cervical spine were noted as showing no 
instability and no gross fractures.  A November 1996 clinical 
record notes degenerative findings on MRI examination of the 
cervical spine and computed tomography scan of the cervical 
spine.  Significant paraspinal spasticity was also noted in 
the lumbosacral spine.  Sensory examination was noted as 
intact.  An assessment of psoriatic arthritis, status post L2 
fracture with spacial displacement was noted.  A separate 
November 1996 clinical record reflects an impression of 
lumbosacral junction mechanical low back pain.  Clinical 
records also demonstrate the veteran received therapeutic 
treatment for relief of his back pain.  

A January 1996 VA examination report of the veteran's spine 
reflects that the veteran complained of low back pain with 
right radiculopathy and paresthesia of the right thigh.  
Objectively, the examiner found no muscle spasm.  There was 
decreased range of motion when dressing and undressing.  Deep 
tendon reflexes were 2+ and equal at the knees, 1+ and equal 
at the ankles.  The examiner noted no postural abnormality 
and no fixed deformity.  Range of motion was noted as forward 
flexion to 25 degrees, backward extension to 15 degrees, left 
lateral flexion to 15 degrees, right lateral flexion to 15 
degrees, left rotation to 15 degrees, and right rotation to 
15 degrees.  The examiner noted that the veteran grimaced and 
gasped throughout the range of motion testing, examination, 
and while undressing and dressing.  The examiner noted there 
was some decrease to sensation in the anterior aspect of the 
right thigh versus the left thigh.  A diagnosis of 
lumbosacral spine fracture with right radiculopathy (by 
history, see radiological report).  A January 1996 
radiological report of the spine reflects impressions of 
minimal degenerative changes of the lumbosacral spine, likely 
old trauma to the left L2 and L3 transverse processes, 
sclerosis on both sides of the sacroiliac joints bilaterally, 
compatible with sacroiliitis.  Clinical correlation was 
suggested.  

A September 1996 accident report reflects that the veteran's 
automobile was struck by another vehicle making a left turn.  
It was noted that both vehicles sustained heavy damage.  It 
was also noted that both parties were checked and neither was 
injured.  

Relevant VA treatment records dated in 1997 demonstrate 
continued treatment for back and neck complaints.  An April 
1997 clinical record notes moderate paraspinal spasticity.  
Clinical records also reflect numerous findings of psoriasis 
and psoriatic arthritis.  A June 1997 clinical record 
reflects an assessment of mechanical low back pain with no 
surgical lesions found.  It was also noted there was no 
evidence of cord compression. 

At his July 1997 RO hearing, the veteran testified that his 
back pain prevented him from sleeping well at night and there 
wasn't much he was capable of doing during the day.  He 
reported using a cane and that his back was stiff all day.  
The veteran testified to experiencing a lot of pain and he 
felt like it radiated down his leg and burned his right 
thigh.  He also reported wearing a back brace and using a 
transcutaneous electrical nerve stimulation (TENS) unit.  The 
veteran testified that he reinjured his back in June 1996 
when he tried to stand up out of a lawn chair and experienced 
a muscle spasm.  He stated that he then fell back into the 
chair and then on to the cement floor of his porch.  

A private medical evaluation of the veteran's spine dated in 
December 1997 reflects the veteran complained of pain in the 
low back, mid back, and cervical area.  The veteran described 
constant pain from his head to his feet with no significant 
radicular pain in either the arms or the legs.  The veteran 
reported being unable to lift anything over ten pounds due to 
back pain.  Physical examination revealed the veteran did not 
appear to be in severe acute distress and he used no 
appliances.  The veteran could walk with his heels and toes 
and had a normal gait pattern.  He had no specific spasm in 
the cervical or lumbar spine.  The veteran had a normal 
cervical and lumbar lordosis.  Range of motion in the lumbar 
spine was limited to approximately 45 degrees flexion with 
the onset of mid to low back pain.  Extension was to 10 
degrees and lateral bending and rotation were to 10 degrees 
and 50 degrees respectively.  Sensory examination was grossly 
intact in the upper and lower extremities.  Lumbar spine 
sensory examination was completely intact.  Manual muscle 
testing was equal bilaterally in the upper and lower 
extremities.  There was no circumference asymmetry.  The 
private physician noted review of previous radiology reports 
and indicated that flexion and extension films of the 
cervical and lumbar spine, which he ordered, showed 
essentially no instability of either the cervical or lumbar 
spine levels.  An impression of chronic cervical, lumbar 
spondylosis was noted as well as a history of L2 compression 
fracture, nor-radicular pain pattern and chronic pain, was 
noted.  The physician recommended that the veteran 
participate in an exercise program to strengthen both the 
neck and back muscles as well as aerobic conditioning.  A 
subsequent treatment record dated in April 1998 reflects the 
veteran remained the same as he was when last examined.  The 
physician noted the veteran continued to complain of symptoms 
involving the neck and back.  It was noted that he did not 
describe any progressive focal neurologic changes.  
Neurological examination was intact and unchanged from 
previous examination.  It was recommended that the veteran 
continue his physical therapy and ibuprofen.  

Upon VA examination of the spine dated in September 1998, the 
examiner noted the claims folder had been reviewed.  The 
veteran complained of constant low back pain increased with 
coughing and sneezing, which caused a pulling sensation in 
the low back.  It was noted the veteran was unable to sit or 
stand for more than ten minutes and he was unable to walk 
more than half a block.  He was unable to lift or bend.  He 
reported no problems with control of his bladder or bowel.  
It was noted that the veteran used a cane and a TENS unit as 
well as pian medication for pain relief.  The veteran also 
reported some burning sensations in his toes and thighs.  The 
veteran's gait was noted as normal with the cane and without 
the cane he was able to walk in a reasonably normal manner.  
He was able to heel and toe walk without difficulty, but 
declined to do a deep knee bend for fear of low back 
discomfort.  Physical examination revealed a right thoracic 
left lumbar scoliosis.  The veteran had some guarding of the 
paraspinous musculature, but no muscle spasm that the 
examiner could detect.  Forward bending was measured at 35 
degrees.  The veteran complained of discomfort in the latter 
20 degrees of this motion.  Backward extension was measured 
at about 8 degrees and the veteran complained of quite a bit 
of discomfort.  Side bending was to 50 degrees bilaterally 
with discomfort.  Rotation was measured at about 60 degrees 
bilaterally and did not appear to be uncomfortable.  
Measurement of thigh girth was 47 centimeters on each side.  
Muscle tone and muscle bulk in both of the lower extremities 
were excellent and normal.  Straight leg raising seemed to be 
normal with some minor discomfort in the back at 60 degrees.  
The examiner did not find a sensory or motor deficit in 
either of the two lower extremities.  The examiner noted 
there was no tenderness along the course of the sciatic nerve 
in the buttocks.  There was also some tenderness over the 
sacroiliac joints bilaterally and about the mid-lumbar spine 
area, which appeared to be over the spinous process of 
approximately L2 or L3.  

Upon review of radiological studies, the examiner opined that 
the neural canal did not appear to be compromised in its bony 
architecture as such.  Diagnoses of old healed fractures of 
the left transverse process of L2 and L3; a more recent burst 
compression fracture of the body of L2, but without any 
neurovascular compromise to the neural canal; sacroiliitis 
bilaterally secondary to psoriatic disease in all 
probability; and evidence of facet joint arthritis in all 
probability secondary to psoriasis were noted.  The examiner 
opined that it appeared the veteran never sustained a 
fracture of the lower body of any vertebra as a result of his 
fall during service.  He did sustain a fracture of the 
transverse processes of L2 and L3, and this went hand in hand 
with the type and length of treatment received during 
service.  The fact that he was returned to active duty very 
quickly supported this.  The examiner further noted that in 
1996, the veteran sustained a compression bursting type of 
fracture of the body of L2 as a result of a fall, but without 
any neurological compromise.  It was noted that this had 
resolved to a great extent with conservative treatment, but 
it has left a kyphotic deformity at the level of L1-L2 and 
there may also be a mechanical type of cause for discomfort 
arising from this level.  The examiner further noted that the 
evidence did suggest that the veteran had psoriatic 
arthropathy involving the sacroiliac joints and possibly a 
number of facet joints at more than one level of his 
lumbosacral spine.  The examiner found no evidence of any 
definite disc syndrome in the form of compromise to any 
neurological structures.  It was noted that the fact that 
secondary to the fracture of the body of L2, the veteran 
could have sustained an injury to the L1-L2 disk without any 
compromise to the neural canal could not be ruled out on 
examination.  Finally, the examiner opined that the veteran's 
discomfort was mainly mechanical and secondarily due to 
psoriatic arthritis.  

VA treatment records dated from 1999 to 2000 demonstrate 
continued treatment for psoriatic arthritis as well as 
psychotherapy treatment.  A March 2000 clinical record 
reflects complaints of stiffness in the lumbar area and 
increased pain with walking and sitting.  Flexion of the 
lumbar spine was noted as within normal limits, but the 
veteran required the use of his hands on his thighs to get 
up.  Extension and lateral flexion were limited about 50 
percent.  Tender points in the lumbar paraspinals were also 
noted.  An assessment of psoriatic arthritis with a history 
of trauma to the lumbar and cervical spine was noted.  A 
stable appearance of the L2 compression fracture was noted in 
an August 2000 clinical record.  

Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).

For purposes of this case, the Board notes that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  It is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage, and the functional loss, with 
respect to all of these elements.  The functional loss may be 
due to pain, supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the motion.  
38 C.F.R. § 4.40.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.  See 38 C.F.R. 
§ 4.40.  The provisions of 38 C.F.R. §§ 4.45 and 4.59 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, deformity, or atrophy 
of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  It is the 
intention of the rating schedule to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as at least minimally compensable.  See 38 C.F.R. 
§§ 4.45 and 4.59.

The Board notes that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.

The veteran's service-connected back disability is currently 
evaluated as 50 percent disabling pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285-5292.  Diagnostic Code 5285 
contemplates residuals of fracture of the vertebra and 
provides for a 100 percent evaluation for residuals of 
fracture of the vertebra with cord involvement, bedridden, or 
requiring long leg braces.  A 60 percent evaluation is 
warranted for residuals of fracture of the vertebra without 
cord involvement; abnormal mobility requiring neck brace 
(jury mast).  In other cases, rate in accordance with 
definite limited motion or muscle spasm, adding 10 percent 
for demonstrable deformity of vertebral body.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5285.  

Diagnostic Code 5292 contemplates limitation of motion of the 
lumbar spine and provides for a 10 percent disability 
evaluation contemplates slight limitation of motion of the 
lumbar spine.  A 20 percent disability evaluation is 
warranted for moderate limitation of motion of the lumbar 
spine.  Severe limitation of motion of the lumbar spine 
warrants a 40 percent disability evaluation.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.  The veteran has been assigned 
a 40 percent evaluation pursuant to Diagnostic Code 5292 and 
an additional 10 percent evaluation for demonstrable 
deformity of the vertebral body pursuant to Diagnostic Code 
5285.

After reviewing the evidence of record in light of applicable 
diagnostic criteria, Board concludes that the criteria for an 
evaluation in excess of 50 percent for residuals of a 
fracture at L2-L3-L4 have not been met.  The veteran's 
service-connected back disability is manifested by subjective 
complaints of chronic back pain and medical evidence of 
severe limitation of motion, without objective findings of 
muscle spasm, cord compression, or abnormal mobility 
requiring a neck brace.  The September 1998 VA examination 
report demonstrates no finding of muscle spasm, but 
limitation of motion in forward flexion, extension, side 
bending, and rotation with pain on most motions.  The 
examiner noted normal muscle tone and bulk and no sensory or 
motor deficit.  The examiner opined that there was no 
evidence of a definite disc syndrome.  The examiner also 
opined that the veteran's 1996 fall resulting in a 
compression bursting fracture of the body of L2 resulted in 
no neurological compromise and had resolved to a great extent 
with conservative treatment.  The examiner opined that the 
veteran's pain was mainly mechanical and secondarily due to 
psoriatic arthritis.  These findings are consistent with 
those of the December 1997 private back examination.  The 
private examiner noted the veteran had a normal gait pattern, 
used no appliances, and did not appear in severe acute 
distress.  He also found no specific spasm in the lumbar 
spine.  Range of motion was noted as limited.  He noted a 
normal sensory and neurological examination.

The Board concludes that this symptomatology is demonstrative 
of a 40 percent evaluation for severe limitation of motion of 
the lumbar spine with an additional 10 percent rating for 
deformity of the vertebral body.  The medical evidence 
specifically shows no cord involvement, thus the criteria for 
a 60 percent evaluation pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5285 have not been met.  The Board further 
notes that in the absence of medical evidence of a specific 
disc syndrome, other neurological findings, positive 
Goldthwaite's sign, or osteoarthritic changes, contemplation 
of Diagnostic Codes 5293 or 5295 is not warranted.  

The Board recognizes that the Court has also held that when a 
diagnostic code provides for compensation based solely upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 must also be considered, and that examinations upon 
which the rating decisions are based must adequately portray 
the extent of functional loss due to pain "on use or due to 
flare-ups."  DeLuca v. Brown, 8 Vet. App. 202 (1995).  38 
C.F.R. §§ 4.40 and 4.45 contemplate inquiry into whether 
there is crepitation, limitation of motion, weakness, excess 
fatigability, incoordination and impaired ability to execute 
skilled movement smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  However, the 40 percent 
assigned for limitation of motion under Diagnostic Code 5292 
is the highest available under that Code, and the provisions 
of 38 C.F.R. §§ 4.40, 4.45 cannot be used to otherwise assign 
a rating in excess of the maximum schedular rating provided 
for under a particular Diagnostic Code.  See Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997). 

In summary, the Board finds that the criteria for an 
evaluation in excess of 50 percent for residuals of a 
fracture, L2-L3-l4, have not been met.  Although the veteran 
is entitled to the benefit of the doubt where the evidence is 
in approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim of entitlement to an evaluation 
in excess of 50 percent for a service-connected back 
disability.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service connected low back disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 


ORDER

The appeal is denied as to both issues.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

